Citation Nr: 1015297	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-24 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a compensable evaluation for a bilateral 
hearing loss disability.

2. Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & spouse




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to January 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
RO in Muskogee, Oklahoma, which denied continued a 
noncompensable rating for bilateral hearing loss and 
continued a 10 percent rating for tinnitus.

The Veteran testified at a March 2010 videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims file.  


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss disability is 
manifested by hearing loss corresponding to auditory acuity 
level I in both ears, per Table VI of the VA schedule of 
ratings.  

2. The Veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for a bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic 
Code 6100 (2009).

2. There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

For an increased compensation claim, the veteran must be 
notified that he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008).

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in September 2007 and May 2008 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21; 
Vazquez-Flores, 22 Vet. App. 37.  The letters advised the 
Veteran of the information necessary to substantiate the 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  The Veteran 
was informed of the specific types of evidence he could 
submit, which would be pertinent to his claims, and told that 
it was ultimately his responsibility to support the claims 
with appropriate evidence.  The May 2008 letter specifically 
provided the Veteran with Vazquez-compliant notice.  In 
addition, the letters provided the Veteran with notice 
concerning the assignment of disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).

Subsequent to the issuance of the May 2008 letter, the 
Veteran's claims were readjudicated in a June 2008 statement 
of the case (SOC) and an October 2008 supplemental statement 
of the case (SSOC).  Thus, there was no deficiency in notice 
and a harmless error analysis is not necessary.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  VA has requested that the 
Veteran identify or submit additional evidence or information 
in support or his claims; however, the Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran an appropriate QTC audiological 
examination in October 2007.  The Board finds the examination 
report on file to be adequate for rating purposes.  During 
the course of the appeal, Compensation and Pension (C&P) 
hearing examination worksheets were revised to include a 
discussion of the effect of the veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2009).  In this case, the December 
2009 VA examination report did not identify any effects of 
the Veteran's hearing loss on his occupational functioning 
and daily activities.  However, in Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007), the Court noted that even if an 
audiologist's description of the functional effects of the 
veteran's hearing disability was somehow defective, the 
veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  No such prejudice 
has been demonstrated here.  Although the Veteran argued at 
the March 2010 videoconference hearing that his hearing had 
worsened since the October 2007 examination, there is no 
objective evidence of record indicating that there has been a 
material change in the severity of his bilateral hearing loss 
since he was last examined.  38 C.F.R. § 3.327(a).  Indeed, 
on subsequent VA audiological evaluation in July 2008, 
audiometric findings demonstrated no significant change in 
pure tone thresholds since the October 2007 examination and 
revealed speech discrimination scores of 100 percent in both 
ears.  Moreover, it was noted at the July 2008 evaluation 
that the Veteran experienced difficulty hearing and 
understanding in most environments.  Thus, it is established 
that the functional effects of the Veteran's hearing loss 
disability were considered by a VA audiologist.  The Veteran 
has not alleged any prejudice caused by a deficiency in the 
October 2007 and July 2008 audiological evaluations.  In sum, 
the Board finds that the functional effects of the Veteran's 
disability were adequately addressed by these evaluations, 
and that the RO and the VA audiologists have demonstrated 
substantial compliance with all applicable regulatory 
provisions.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009); 
Martinak, 21 Vet. App. at 455 (citing Cintron v. West, 13 
Vet. App. 251, 259 (1999) (VA has no obligation to read a 
veteran's mind).  For these reasons, an additional VA 
examination is not necessary in this case in order to 
adjudicate the Veteran's claim for an increased evaluation 
for hearing loss.

As to the Veteran's tinnitus claim, the Board notes that the 
facts are not in dispute.  Resolution of this issue is 
dependent on interpretation of the regulations pertaining to 
the assignment of disability ratings for tinnitus.  As 
discussed below, the Board finds that the Veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Thus, no 
reasonable possibility exists that any assistance in 
providing further examination would aid the Veteran in 
substantiating this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a. Bilateral hearing loss

The Veteran contends that he is entitled to a compensable 
rating for his bilateral hearing loss disability.  For the 
reasons that follow, the Board concludes that a compensable 
rating is not warranted.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, measured by 
puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R.  § 4.85.

The Veteran was afforded a QTC examination in October 2007 to 
assess the current nature and severity of his bilateral 
hearing loss disability.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
30
50
LEFT
20
15
10
50
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 in the left ear.  Puretone 
averages were 25 dB in the right ear and 36 dB in the left 
ear.  

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  The right ear had a puretone 
average of 25 dB and a speech recognition score of 88; 
therefore the right ear receives a designation of II.  The 
left ear had a puretone average of 36 dB and a speech 
recognition score of 92; therefore the left ear also receives 
a designation of I.  The point where I and I intersect on 
Table VII then reveals the disability level for the Veteran's 
hearing loss, which in this case does not reach a compensable 
level.  

On further VA audiological evaluation in July 2008, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
50
LEFT
15
10
10
50
70

Speech audiometry revealed speech recognition ability of 100 
in the right ear and 100 percent in the left ear.  Puretone 
averages were 24 dB in the right ear and 35 dB in the left 
ear.  

Using Table VI in 38 C.F.R. § 4.85, the right ear had a 
puretone average of 24 dB and a speech recognition score of 
100; therefore the right ear receives a designation of I.  
The left ear had a puretone average of 35 dB and a speech 
recognition score of 100; therefore the left ear also 
receives a designation of I.  The point where I and I 
intersect on Table VII then reveals the disability level for 
the Veteran's hearing loss, which again does not reach a 
compensable level.  

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under 38 C.F.R. § 4.85 because 
the speech discrimination test may not reflect the severity 
of communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  This provision corrects the fact that with a 55-
decibel threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, and a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  In 
the instant case, the Veteran's disability does not reflect 
either of the exceptional hearing loss patterns.

In light of the foregoing, the Board finds that there is no 
evidence showing that the Veteran is entitled to a 
compensable rating at any point during the period on appeal.  
The noncompensable evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the Veteran.  Thus, his request for a compensable evaluation 
is denied.  See 38 C.F.R. §§ 4.85, 4.86, 4.87.

The Board acknowledges the Veteran's contention that he 
deserves a compensable rating for his bilateral hearing loss 
disability.  The Veteran can attest to factual matters of 
which he has first-hand knowledge, e.g., that he has 
difficulty understanding speech in conversations.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran is not competent to opine as to his own 
puretone thresholds or speech recognition ability because 
such opinions require medical expertise which he has not been 
shown to have, and these types of findings are not readily 
observable by a lay person.  See Espiritu, supra; Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Moreover, the Board 
finds more competent and credible the medical opinions 
provided by the examining audiologists than the lay 
assertions of the Veteran and his representative.  Id; see 
also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches. . .As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

Furthermore, the Board has considered the possibility of 
staged ratings.  See Fenderson, supra; Hart, supra.  The 
Board, however, concludes that the criteria for a compensable 
rating have at no time been met.  Accordingly, staged ratings 
are inapplicable. 

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a compensable 
rating for his bilateral hearing loss disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Bilateral tinnitus

The Veteran argues that his constant bilateral tinnitus 
warrants an evaluation in excess of 10 percent.  For the 
following reasons, the Board concludes that an increased 
rating cannot be awarded.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note 2 (2009).  Notes 1 and 3 to 38 C.F.R. § 4.87 
refer to when tinnitus should be combined with other 
diagnostic codes and objective tinnitus (the sound is audible 
to others).

The Board concludes that Diagnostic Code 6260 precludes an 
evaluation in excess of a single 10 percent for tinnitus.  
The Veteran's currently-assigned 10 percent rating represents 
the maximum schedular rating available for tinnitus under 
Diagnostic Code 6260.  See 38 C.F.R. § 4.87.  Accordingly, 
that code cannot serve as a basis for a higher evaluation.

To the extent that the Veteran's request for a rating in 
excess of 10 percent for tinnitus can be construed as a 
request for assignment of separate 10 percent evaluations for 
each ear, the Board calls attention to Smith v. Nicholson, 19 
Vet. App. 63 (2005).  In that case, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the pre-1999 
and pre-June 13, 2003 versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed the CAVC decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus cases affected by the Smith 
decision.

In Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC had erred in not 
deferring to VA's interpretation of its own regulations, 38 
C.F.R. § 4.25(b) and Diagnostic Code 6260, which limit a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

Furthermore, the Board notes that the Veteran does not argue, 
and the evidence does not suggest, that symptoms attributable 
to tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.

As noted, the Veteran's service-connected bilateral tinnitus 
has been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. § 4.87, DC 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, or to otherwise award a rating in 
excess of 10 percent, the Veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III. Extraschedular Consideration

Finally, the Board has considered whether a referral for 
extraschedular rating is warranted for the Veteran's 
bilateral hearing loss and tinnitus.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluations for the Veteran's bilateral hearing 
loss and tinnitus are not inadequate.  The Veteran underwent 
audiological evaluations in October 2007 and July 2008.  At 
the latter evaluation, he reported to the examiner that he 
had difficulty hearing and understanding in most 
environments.  The Veteran also testified at the March 2010 
videoconference hearing that his tinnitus made it more 
difficult to understand words when engaging in conversations.  
It does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he 
does not have any symptoms from his service-connected hearing 
loss and tinnitus that are unusual or are different from 
those contemplated by the schedular criteria.  The available 
schedular evaluations for his service-connected disabilities 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.


ORDER

Entitlement to a compensable evaluation for a bilateral 
hearing loss disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


